Title: Alice Addertongue, 12 September 1732
From: Franklin, Benjamin
To: 


Mr. Gazetteer,
I was highly pleased with your last Week’s Paper upon Scandal, as the uncommon Doctrine therein preach’d is agreeable both to my Principles and Practice, and as it was published very seasonably to reprove the Impertinence of a Writer in the foregoing Thursdays Mercury, who at the Conclusion of one of his silly Paragraphs, laments, forsooth, that the Fair Sex are so peculiarly guilty of this enormous Crime: Every Blockhead ancient and modem, that could handle a Pen, has I think taken upon him to cant in the same senseless Strain. If to scandalize be really a Crime, what do these Puppies mean? They describe it, they dress it up in the most odious frightful and detestable Colours, they represent it as the worst of Crimes, and then roundly and charitably charge the whole Race of Womankind with it. Are they not then guilty of what they condemn, at the same time that they condemn it? If they accuse us of any other Crime, they must necessarily scandalize while they do it: But to scandalize us with being guilty of Scandal, is in itself an egregious Absurdity, and can proceed from nothing but the most consummate Impudence in Conjunction with the most profound Stupidity.
This, supposing, as they do, that to scandalize is a Crime; which you have convinc’d all reasonable People, is an Opinion absolutely erroneous. Let us leave then these Ideot Mock-Moralists, while I entertain you with some Account of my Life [and] Manners.
I am a young Girl of about thirty-five, and live at present with my Mother. I have no Care upon my Head of getting a Living, and therefore find it my Duty as well as Inclination, to exercise my Talent at Censure, for the Good of my Country folks. There was, I am told, a certain generous Emperor, who if a Day had passed over his Head, in which he had conferred no Benefit on any Man, used to say to his Friends, in Latin, Diem perdidi, that is, it seems, I have lost a Day. I believe I should make use of the same Expression, if it were possible for a Day to pass in which I had not, or miss’d, an Opportunity to scandalize somebody: But, Thanks be praised, no such Misfortune has befel me these dozen Years.
Yet, whatever Good I may do, I cannot pretend that I first entred into the Practice of this Virtue from a Principle of Publick Spirit; for I remember that when a Child, I had a violent Inclination to be ever talking in my own Praise, and being continually told that it was ill Manners, and once severely whipt for it, the confin’d Stream form’d itself a new Channel, and I began to speak for the future in the Dispraise of others. This I found more agreable to Company, and almost as much so to my self: For what great Difference can there be, between putting your self up, or putting your Neighbour down? Scandal, like other Virtues, is in part its own Reward, as it gives us the Satisfaction of making our selves appear better than others, or others no better than ourselves.
My Mother, good Woman, and I, have heretofore differ’d upon this Account. She argu’d that Scandal spoilt all good Conversation, and I insisted that without it there could be no such Thing. Our Disputes once rose so high, that we parted Tea-Table, and I concluded to entertain my Acquaintance in the Kitchin. The first Day of this Separation we both drank Tea at the same Time, but she with her Visitors in the Parlor. She would not hear of the least Objection to any one’s Character, but began a new sort of Discourse in some such queer philosophical Manner as this; I am mightily pleas’d sometimes, says she, when I observe and consider that the World is not so bad as People out of humour imagine it to be. There is something amiable, some good Quality or other in every body. If we were only to speak of People that are least respected, there is such a one is very dutiful to her Father, and methinks has a fine Set of Teeth; such a one is very respectful to her Husband; such a one is very kind to her poor Neighbours, and besides has a very handsome Shape; such a one is always ready to serve a Friend, and in my Opinion there is not a Woman in Town that has a more agreeable Air and Gait. This fine kind of Talk, which lasted near half an Hour, she concluded by saying, I do not doubt but every one of you have made the like Observations, and I should be glad to have the Conversation continu’d upon this Subject. Just at that Juncture I peep’d in at the Door, and never in my Life before saw such a Set of simple vacant Countenances; they looked somehow neither glad, nor sorry, nor angry, nor pleas’d, nor indifferent, nor attentive; but, (excuse the Simile) like so many blue wooden Images of Rie Doe [rye Dough]. I in the Kitchin had already begun a ridiculous Story of Mr. ——’s Intrigue with his Maid, and his Wife’s Behaviour upon the Discovery; at some Passages we laugh’d heartily, and one of the gravest of Mama’s Company, without making any Answer to her Discourse, got up to go and see what the Girls were so merry about: She was follow’d by a Second, and shortly after by a Third, till at last the old Gentlewoman found herself quite alone, and being convinc’d that her Project was impracticable, came her self and finish’d her Tea with us; ever since which Saul also has been among the Prophets, and our Disputes lie dormant.
By Industry and Application, I have made my self the Center of all the Scandal in the Province, there is little stirring but I hear of it. I began the World with this Maxim, That no Trade can subsist without Returns; and accordingly, whenever I receiv’d a good story, I endeavour’d to give two or a better in the Room of it. My Punctuality in this Way of Dealing gave such Encouragement, that it has procur’d me an incredible deal of Business, which without Diligence and good Method it would be impossible for me to go through. For besides the Stock of Defamation thus naturally flowing in upon me, I practice an Art by which I can pump Scandal out of People that are the least enclin’d that way. Shall I discover my Secret? Yes; to let it die with me would be inhuman. If I have never heard Ill of some Person, I always impute it to defective Intelligence; for there are none without their Faults, no not one. If she is a Woman, I take the first Opportunity to let all her Acquaintance know I have heard that one of the handsomest or best Men in Town has said something in Praise either of her Beauty, her Wit, her Virtue, or her good Management. If you know any thing of Humane Nature, you perceive that this naturally introduces a Conversation turning upon all her Failings, past, present, and to come. To the same purpose, and with the same Success, I cause every Man of Reputation to be praised before his Competitors in Love, Business, or Esteem on Account of any particular Qualification. Near the Times of Election, if I find it necessary, I commend every Candidate before some of the opposite Party, listning attentively to what is said of him in answer: (But Commendations in this latter Case are not always necessary, and should be used judiciously;) of late Years I needed only observe what they said of one another freely; and having for the Help of Memory taken Account of all Informations and Accusations received, whoever peruses my Writings after my Death, may happen to think, that during a certain Term, the People of Pennsylvania chose into all their Offices of Honour and Trust, the veriest Knaves, Fools and Rascals in the whole Province. The Time of Election used to be a busy Time with me, but this Year, with Concern I speak it, People are grown so good natur’d, so intent upon mutual Feasting and friendly Entertainment, that I see no Prospect of much Employment from that Quarter.
I mention’d above, that without good Method I could not go thro’ my Business: In my Father’s Life-time I had some Instruction in Accompts, which I now apply with Advantage to my own Affairs. I keep a regular Set of Books, and can tell at an Hour’s Warning how it stands between me and the World. In my Daybook I enter every Article of Defamation as it is transacted; for Scandals receiv’d in, I give Credit; and when I pay them out again, I make the Persons to whom they respectively relate Debtor. In my Journal, I add to each Story by Way of Improvement, such probable Circumstances as I think it will bear, and in my Ledger the whole is regularly posted.
I suppose the Reader already condemns me in his Heart, for this particular of adding Circumstances; but I justify that part of my Practice thus. ’Tis a Principle with me, that none ought to have a greater Share of Reputation than they really deserve; if they have, ’tis an Imposition upon the Publick: I know it is every one’s Interest, and therefore believe they endeavour, to conceal all their Vices and Follies; and I hold, that those People are extraordinary foolish or careless who suffer a Fourth of their Failings to come to publick Knowledge: Taking then the common Prudence and Imprudence of Mankind in a Lump, I suppose none suffer above one Fifth to be discovered: Therefore when I hear of any Person’s Misdoing, I think I keep within Bounds if in relating it I only make it three times worse than it is; and I reserve to my self the Privilege of charging them with one Fault in four, which, for aught I know, they may be entirely innocent of. You see there are but few so careful of doing Justice as my self; what Reason then have Mankind to complain of Scandal? In a general way, the worst that is said of us is only half what might be said, if all our Faults were seen.
But alas, two great Evils have lately befaln me at the same time; an extream Cold that I can scarce speak, and a most terrible Toothach that I dare hardly open my Mouth: For some Days past I have receiv’d ten Stories for one I have paid; and I am not able to ballance my Accounts without your Assistance. I have long thought that if you would make your Paper a Vehicle of Scandal, you would double the Number of your Subscribers. I send you herewith Account of 4 Knavish Tricks, 2 crackt M—n—ds, 5 Cu-ld-ms, 3 drub’d Wives, and 4 Henpeck’d Husbands, all within this Fortnight; which you may, as Articles of News, deliver to the Publick; and if my Toothach continues, shall send you more; being, in the mean time, Your constant Reader,
Alice Addertongue
I thank my Correspondent Mrs. Adddertongue for her Good-Will; but desire to be excus’d inserting the Articles of News she has sent me; such Things being in Reality no News at all.
